Citation Nr: 0114055	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for peripheral neuropathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from September 1968 to 
September 1971.  He served in Vietnam from January to 
September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO rating decision that denied service 
connection for peripheral neuropathy.


REMAND


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of evidence with regard to his claim for 
service connection for peripheral neuropathy.

The RO should advise the veteran of the evidence needed to 
successfully prove his claim.  The RO should also assist the 
veteran in obtaining any relevant evidence.

In November 1999, the veteran underwent a VA neurological 
examination.  The report of this examination notes that an 
EMG (electromyograph) nerve conduction study had been 
scheduled for the veteran to determine the extent of his 
neuropathy and that extended blood work had been performed on 
the veteran at the Bedford VA medical facility.  The report 
of the veteran's EMG has now been included in the record, but 
the reports of his treatment at the Bedford VA medical 
facility have not been obtained, and they should be.


Service documents show that the veteran had service in 
Vietnam.  He is presumed to have been exposed to agent orange 
during such service only if he has a disease listed at 
38 C.F.R. § 3.309(e) (2000).  McCartt v. West, 12 Vet. App. 
164 (1999).  Chronic peripheral neuropathy is not a disease 
listed at this regulatory section and acute and subacute 
peripheral neuropathy must be manifested to a compensable 
degree within the first post service year.  If a veteran was 
exposed to an herbicide agent during active military, naval 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116 (West 
1991 & Supp. 2000) and 38 C.F.R. § 3.307(a)(6) (2000) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption of 
38 C.F.R. § 3.307(d) (2000) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma; respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e) (2000).  The diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year after separation from service, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307(a)(6)(ii).  
The veteran may establish service connection for chronic 
peripheral neuropathy if there is evidence showing that he 
was exposed to agent orange in service and medical or 
scientific evidence linking this condition to such exposure.

The examiner who conducted the November 1999 VA neurological 
examination indicates the possibility of a link between the 
veteran's peripheral neuropathy and exposure to agent orange 
in Vietnam.  The report of the veteran's VA EMG in December 
1999 was not available to the physician for review.  Nor does 
the report of the November 1999 VA neurological examination 
indicate whether the examiner reviewed the medical evidence 
in the veteran's claims folder.  The duty to assist the 
veteran includes obtaining an opinion as to the etiology of 
his peripheral neuropathy.  Under the circumstances, the 
report of the veteran's VA neurological examination in 
November 1999 should be returned to the examiner or other 
appropriate specialist for such an opinion.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for heart and psychiatric 
problems since 1996.  Names and addresses 
of the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO should obtain all records of 
the veteran's treatment at the Bedford VA 
medical facility for inclusion in the 
record.

3.  The report of the veteran's VA 
neurological examination in November 1999 
should be returned to the examiner or 
other appropriate substitute for the 
preparation of an addendum that includes 
an opinion as to the etiology of the 
veteran's peripheral neuropathy.  The 
examiner or appropriate substitute should 
give a fully reasoned opinion as to the 
etiology of the peripheral neuropathy, 
including whether it is at least as 
likely as not that the peripheral 
neuropathy is due to exposure to agent 
orange in service.  The examiner or 
appropriate substitute should support the 
opinion by discussing medical principles 
as applied to specific medical evidence 
in the veteran's case.  In order to 
assist the examiner or appropriate 
substitute in providing the requested 
information, the claims folder must be 
made available and reviewed prior to the 
preparation of the addendum.  If the 
requested information cannot be provided 
without examination of the veteran, he 
should be scheduled for such examination.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should review the veteran's 
claim.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




